Citation Nr: 1817546	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-31 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for glaucoma, currently rated as 60 percent disabling.

2.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling. 

3.  Entitlement to an increased disability evaluation for bilateral pes planus, currently rated as 10 percent disabling.

4.  Entitlement to an increased disability evaluation for scar of the right posterior occipital area, currently rated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for hypertension, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability evaluation for gout, currently rated as noncompensable.

7.  Entitlement to special monthly compensation at the S-level based on aid and attendance and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1984 to June 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of March 2008, October 2008, February 2013, and October 2016 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.

The Board acknowledges that the Veteran filed an appeal to the Board for the issues of entitlement to service connection for a traumatic brain injury (TBI) and numbness of all extremities in February 2017, and that this appeal was certified to the Board in April 2017.  However, a review of the record reflects that the Veteran requested a hearing before a VLJ, and that the RO is taking action to afford the Veteran an opportunity for a hearing on these issues.  Accordingly, the Board does not have jurisdiction over these issues at this time.

The Veteran has filed several Motions to Advance on the Docket. However, he has not demonstrated the presence of a terminal illness, financial hardship or the requisite age to warrant the granting of the motions. Thus, his Motions to Advance on the Docket are denied.


FINDINGS OF FACT

1.  On February 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the claims of entitlement to increased disability ratings for glaucoma, PTSD, bilateral pes planus, right posterior occipital scar, hypertension, and gout is requested.

2.  The Veteran has been granted TDIU solely on the basis of his service-connected PTSD and has additional service-connected disabilities rated at 60 percent or more.

3.  The evidence of record establishes that the Veteran requires the regular assistance of another to perform activities of daily living due to his service-connected disabilities.

CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for glaucoma, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for PTSD, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for bilateral pes planus, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for right posterior occipital scar, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for hypertension, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal of the claim of entitlement to an increased disability rating for gout, by the appellant (or his authorized representative), have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2017).

7.  The criteria for entitlement to special monthly compensation due to being housebound have been met.  38 U.S.C. § 1114; 38 C.F.R. § 3.350 (2017).

8.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C. §§ 1114(l), 5107; 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record, during testimony provided at a hearing before the undersigned Veterans Law Judge on February 8, 2017, withdrew the appeals of the claims of entitlement to increased disability ratings for glaucoma, PTSD, bilateral pes planus, right posterior occipital scar, hypertension, and gout.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and these claims are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. § 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Board also observes that the undersigned VLJ, who conducted the Veteran's February 2017 hearing, explained the concept of a claim for special monthly compensation, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Special Monthly Compensation

Under 38 U.S.C. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will considered in determining whether the Veteran is in need of regular aid and attendance of another person:  inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

All of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) do not have to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence should establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).  Determinations that the veteran is so helpless as to need regular aid and attendance must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a). 

In addition, under 38 U.S.C. § 1114(s), special monthly compensation at the housebound rate is payable if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities, the Veteran: has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, is "permanently housebound" by reason of disability or disabilities. 

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a total disability rating based on individual unemployability (TDIU) predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

The requirement of "permanently housebound" is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).


The Veteran contends that he is entitled to special monthly compensation based on need for aid and attendance or housebound status, as he needs assistance with activities of daily living and cannot leave his home unattended.

The Veteran here has been granted service connection for PTSD, rated as 70 percent disabling; glaucoma, rated as 60 percent disabling; lumbar strain, rated as 40 percent disabling; degenerative joint disease of the cervical spine, rated as 30 percent disabling; sleep apnea, rated as 30 percent disabling; tendonitis of the right wrist, rated as 10 percent disabling; patellofemoral syndrome of the right knee, rated as 10 percent disabling; patellofemoral syndrome of the left knee, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; right posterior occipital scar, rated as 10 percent disabling; residuals of a right ankle strain, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; bilateral pes planus, rated as percent disabling; coronary artery disease, rated as 10 percent disabling; gout, rated as noncompensable; right posterior parietal scar, rated as noncompensable, and erectile dysfunction, rated as noncompensable.  TDIU is in effect, as well as dependents educational assistance (DEA).  He has also been granted entitlement to automobile and adaptive equipment

The Veteran is also in receipt of special monthly compensation under 38 U.S.C. § 1114(k) on account of as loss of use of a creative organ.  As noted above, he has been granted entitlement to TDIU based solely on his service-connected PTSD.  

The evidence in this case clearly shows that the Veteran requires the regular assistance of another to perform activities of daily living.  The Veteran and his wife have provided credible evidence that he is unable to dress and undress himself, feed himself, bath himself, or take care of the wants of nature on his own without assistance.  At the February 2017 hearing before the undersigned, the Veteran testified that he could not live alone because his service-connected disabilities left him dependent on others for most of his activities of daily living.  He testified that, although he was able to feed himself and use the toilet, he was unable to fasten clothing, bathe, shave, or dress himself due to his service-connected disabilities, and therefore he needed aid and attendance.  The Board considers this evidence to be highly probative and finds that, contemplating the Veteran's condition as a whole, the evidence establishes that he is so helpless as to need regular aid and attendance.  Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.

As previously indicated, in August 2009, when the RO granted the Veteran entitlement to a TDIU, it found him unemployable due, solely, to his service-connected PTSD. In addition, the Veteran has been granted a disability rating of 60 percent for his glaucoma, and his combined disability rating for his service-connected disabilities other than PTSD well exceeds 60 percent.  Moreover, the evidence in this case clearly shows that the Veteran is rendered housebound because he is unable to leave his house without an attendant; the Veteran and his wife credibly testified that the Veteran is unable to leave his home by himself.  The Board considers this testimony to be highly probative and finds that, contemplating the Veteran's condition as a whole, the evidence establishes that he is substantially confined to his home.  Accordingly, the Board finds that entitlement to special monthly compensation based on housebound status is warranted.







ORDER

The appeal of the claim of entitlement to an increased disability evaluation for glaucoma is dismissed.

The appeal of the claim of entitlement to an increased disability evaluation for PTSD is dismissed.

The appeal of the claim of entitlement to an increased disability evaluation for bilateral pes planus is dismissed.

The appeal of the claim of entitlement to an increased disability evaluation for scar of the right posterior occipital area is dismissed.

The appeal of the claim of entitlement to an increased disability evaluation for hypertension is dismissed.

The appeal of the claim of entitlement to an increased disability evaluation for gout is dismissed.

Entitlement to special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to special monthly compensation based on housebound status is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


